DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed March 15, 2022 in response to PTO Office Action dated December 20, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 15 and 20 have been amended.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Resch (US# 10,025,665).
Regarding claim 1, Resch teaches a method comprising:
determining a to-be-verified data block (data object 40) among a plurality of data blocks corresponding to a predetermined file [col. 3, lines 37-41] in a distributed storage system [col. 2, lines 53-58; data block selected for reconstruction], the to-be-verified data block being stored in a storage node (36) that meets a load balancing strategy [data distributed to multiple storage devices , not just one; col. 3, lines 37-54] in the distributed storage system; and
verifying the to-be-verified data block [col. 9, lines 21-25],
wherein meeting the load balancing strategy indicates a number of verification tasks associated with the storage node is less than a threshold [col. 3, lines 45-54, the system can continue to function properly as long as the significant number of storage unit failures does not exceed the limits of the error encoding and decoding; see also column 1, lines 55-67 regarding RAID].

Regarding claim 2, Resch teaches wherein the determining the to-be-verified data block among the plurality of data blocks corresponding to the predetermined file in the distributed storage system comprises:
selecting a first data block from the plurality of data blocks as the to-be-verified data block [col. 3, lines 37-41;  also other necessary data slices col. 9, lines 41-45].

Regarding claim 8, Resch teaches wherein the verifying the to-be-verified data block comprises:
performing a secondary slicing on the to-be-verified data block to obtain a data block slice [col. 9, lines 57-64; “slice substitution”].; and
verifying the data block slice [col. 9, lines 49-53].

Regarding claim 13, Resch teaches wherein after the verifying the data block slice, the method further comprises:
performing a verification retry on the data block slices in a back-off retry, wherein the back-off retry including performing a delayed retry on the data block slice [“another approach”, col. 9, lines 57-64].

Regarding claim 15, Resch teaches an apparatus comprising:
one or more processors [Fig. 1, 15]; and
one or more memories [processors inherently include memories upon which the processor’s fundamental operations are stored] storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
determining a to-be-verified data block (data object 40) among a plurality of data blocks corresponding to a predetermined file [col. 3, lines 37-41] in a distributed storage system [col. 2, lines 53-58; data block selected for reconstruction], ], the to-be-verified data block being stored in a storage node (36) that meets a load balancing strategy [data distributed to multiple storage devices , not just one; col. 3, lines 37-54] in the distributed storage system; and verifying the to-be-verified data block [col. 9, lines 21-25]
wherein meeting the load balancing strategy indicates a number of verification tasks associated with the storage node is less than a threshold [col. 3, lines 45-54, the system can continue to function properly as long as the significant number of storage unit failures does not exceed the limits of the error encoding and decoding; see also column 1, lines 55-67 regarding RAID].


Regarding claim 20, Resch teaches or more memories [processors inherently include memories upon which the processor’s fundamental operations are stored] storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
determining a to-be-verified data block (data object 40) among a plurality of data blocks corresponding to a predetermined file [col. 3, lines 37-41] in a distributed storage system [col. 2, lines 53-58; data block selected for reconstruction], the to-be-verified data block being stored in a storage node (36) that meets a load balancing strategy [data distributed to multiple storage devices , not just one; col. 3, lines 37-54] in the distributed storage system; and verifying the to-be-verified data block [col. 9, lines 21-25],
wherein meeting the load balancing strategy indicates a number of verification tasks associated with the storage node is less than a threshold [col. 3, lines 45-54, the system can continue to function properly as long as the significant number of storage unit failures does not exceed the limits of the error encoding and decoding; see also column 1, lines 55-67 regarding RAID].

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 10-11 of the March 15, 2022  response that the prior art fails to teach the newly claimed subject matter, the Examiner respectfully disagrees.  The error encoding and decoding of Resch, which corresponds to the load balancing strategy as disclosed supra, allows for a number of failures and associated recoveries (verification tasks), where the claimed threshold is based on the parameters of the error encoding function [col. 3, lines 47-49).  Therefore the reference teaches the newly amended claim subject matter as recited.

Allowable Subject Matter
Claims 3-7, 9-12, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/Primary Examiner, Art Unit 2133